                  UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                    Civil Action No.; 5:18-cv-00201-D



DEKALB FARMERS MARKET,INC.,
WOOD'S PRODUCE COMPANY,INC., and
PIONEER GROWERS COOPERATIVE,

                                                    ANSWER AND DEFENSES
                   Plaintiffs,
                                                        (Jury Demanded)
vs.



JUAN ANTONIO PACHECO a/k/a
JUAN ANTONIO CASTILLO, and
UNITED PRODUCE,LLC,

                   Defendants.




      Defendant United Produce, LLC, by and through its undersigned counsel

responds to the Second Amended Complaint ofthe Plaintiffs as follows:



                                  FIRST DEFENSE


      This Court lacks subject matter jurisdiction with respect to the claims

asserted in the Second Amended Complaint against United Produce, LLC.



                                 SECOND DEFENSE


      The Plaintiffs' Second Amended Complaint fails to state a claim upon which

relief may be granted against Defendant United Produce, LLC.
                                  THIRD DEFENSE


      The Plaintiffs have failed to join a party which, in their absence, the Court

cannot afford complete relief among existing parties, or which claims an interest

relating to the subject of the action and is so situated that disposing of the action in

the person's absence may as a practical matter impair or impede the party's ability

to protect the interest or leave an existing party subject to a substantial risk of

incurring double, multiple, or otherwise inconsistent obligations because of the

interest.




                        FOURTH DEFENSE AND ANSWER


      Defendant United Produce, LLC responds to the numbered paragraphs of the

Second Amended Complaint, as follows:

   1. This paragraph states legal conclusions to which no response is required. To

      the extent a response may be deemed necessary, denied as against Defendant

      United Produce, LLC.

   2. This paragraph states legal conclusions to which no response is required. To

      the extent a response may be deemed necessary, denied as against Defendant

      United Produce, LLC.

   3. a)     United Produce, LLC lacks knowledge or information sufficient to form

      a belief about the truth of the allegations of this paragraph, and therefore

      denies those allegations.

      b)     United Produce, LLC lacks knowledge or information sufficient to form
   a belief about the truth of the allegations of this paragraph, and therefore

   denies those allegations.

   c)    United Produce, LLC lacks knowledge or information sufficient to form

   a behef about the truth of the allegations of this paragraph, and therefore

   denies those allegations.

4. (first paragraph four)

   a)    United Produce, LLC lacks knowledge or information sufficient to form

   a behef about the truth of the allegations of this paragraph, and therefore

   denies those allegations.

   b)    Upon information and belief, denied that previous Defendant Oscar N.

   Collazo is a resident of Raleigh, NC. Denied that Mr. Collazo was an owner

   of Defendant United Produce, LLC, at any time relevant to this action (i.e.,

   November 18, 2017 and thereafter). Except as expressly admitted. United

   Produce, LLC lacks knowledge or information sufficient to form a belief about

   the truth of the allegations of this paragraph, and therefore denies those

   allegations.

   c)    The first sentence of this paragraph is admitted. United Produce, LLC

   further admits that at times relevant to this action United Produce, LLC did

   business with Collazo Produce, Inc. As it is unclear what is meant by the

   word "affiliate," the remaining allegations of this paragraph are denied.

4. (second paragraph four) This paragraph states legal conclusions to which no

   response is required. To the extent a response may be deemed necessary.
   denied as against Defendant United Produce, LLC.

5. United Produce, LLC lacks knowledge or information sufficient to form a

   belief about the truth of the allegations of this paragraph, and therefore

   denies those allegations.

6. United Produce, LLC lacks knowledge or information sufficient to form a

   belief about the truth of the allegations of this paragraph, and therefore

   denies those allegations.

7. Denied as to Defendant United Produce, LLC. United Produce, LLC lacks

   knowledge or information sufficient to form a belief about the truth of the

   remaining allegations of this paragraph, and therefore denies those

   allegations.

8. United Produce, LLC lacks knowledge or information sufficient to form a

   belief about the truth of the allegations of this paragraph, and therefore

   denies those allegations.

9. Denied that Defendants Oscar N. Collazo and United Produce, LLC have any

  ownership interest in Collazo Produce, Inc. Upon information and belief,

   admitted that Collazo Produce, Inc. has filed for bankruptcy.         United

  Produce, LLC lacks knowledge or information sufficient to form a belief about

  the truth of the remaining allegations of this paragraph, and therefore denies

  those allegations.

10.United Produce, LLC lacks knowledge or information sufficient to form a

  belief about the truth of the allegations of this paragraph, and therefore
   denies those allegations.

11.United Produce, LLC incorporates its responses to paragraphs 1 through 10.

12.This paragraph states legal conclusions to which no response is required. To

   the extent a response may be deemed necessary, United Produce, LLC lacks

   knowledge or information sufficient to form a behef about the truth of the

   allegations of this paragraph, and therefore denies those allegations.

13.Denied as to Defendant United Produce, LLC. United Produce, LLC lacks

   knowledge or information sufficient to form a behef about the truth of the

   remaining allegations of this paragraph, and therefore denies those

   allegations.

14.United Produce, LLC incorporates its responses to paragraphs 1 through 13.

15.Denied as to Defendant United Produce, LLC. United Produce, LLC lacks

   knowledge or information sufficient to form a behef about the truth of the

   remaining allegations of this paragraph, and therefore denies those

   allegations.

16.Denied as to Defendant United Produce, LLC. United Produce, LLC lacks

  knowledge or information sufficient to form a behef about the truth of the

  remaining ahegations of this paragraph, and therefore denies those

  allegations.

17.Denied as to Defendant United Produce, LLC. United Produce, LLC lacks

  knowledge or information sufficient to form a behef about the truth of the

  remaining ahegations of this paragraph, and therefore denies those
   allegations.

18.Denied as to Defendant United Produce, LLC. United Produce, LLC lacks

   knowledge or information sufficient to form a belief about the truth of the

   remaining allegations of this paragraph, and therefore denies those

   allegations.

19.United Produce, LLC incorporates its responses to paragraphs 1 through 18.

20.United Produce, LLC lacks knowledge or information sufficient to form a

   belief about the truth of the allegations of this paragraph, and therefore

   denies those allegations.

21.United Produce, LLC lacks knowledge or information sufficient to form a

   belief about the truth of the allegations of this paragraph, and therefore

   denies those allegations.

22.This paragraph states legal conclusions to which no response is required. To

   the extent a response may be deemed necessary. United Produce, LLC lacks

   knowledge or information sufficient to form a belief about the truth of the

   allegations of this paragraph, and therefore denies those allegations.

23.United Produce, LLC lacks knowledge or information sufficient to form a

   belief about the truth of the allegations of this paragraph, and therefore

   denies those allegations.

24.United Produce, LLC incorporates its responses to paragraphs 1 through 23.

25.United Produce, LLC lacks knowledge or information sufficient to form a

   belief about the truth of the allegations of this paragraph, and therefore
   denies those allegations.

26.United Produce, LLC lacks knowledge or information sufficient to form a

   belief about the truth of the allegations of this paragraph, and therefore

   denies those allegations.

27.This paragraph states legal conclusions to which no response is required. To

   the extent a response may be deemed necessary. United Produce, LLC lacks

   knowledge or information sufficient to form a behef about the truth of the

   allegations of this paragraph, and therefore denies those allegations.

28.United Produce, LLC lacks knowledge or information sufficient to form a

   belief about the truth of the allegations of this paragraph, and therefore

   denies those allegations.

29.United Produce, LLC incorporates its responses to paragraphs 1 through 28.

30.Denied. By way of further allegation. Defendant United Produce, LLC states

   that it paid fair and reasonable consideration for any and all assets that may

   have been transferred to United Produce, LLC by Mr. Collazo or his former

   company, Collazo Produce, Inc., at any time relevant to this action.

31.Denied.


32.Denied.


33.Denied.


34.Denied.


35.Denied.


36.This paragraph states legal conclusions to which no response is required. To
      the extent a response may be deemed necessary, the allegations of this

      paragraph are denied.

   37.Denied.


   38.United Produce, LLC incorporates its responses to paragraphs 1 through 37.

   39.Denied as to Defendant United Produce, LLC. United Produce, LLC lacks

      knowledge or information sufficient to form a belief about the truth of the

      remaining allegations of this paragraph, and therefore denies those

      allegations. To the extent the referenced invoices and/or PACA impose any

      such obligations upon one or more of the other Defendants, those obligations

      would not extend to United Produce, LLC.

   40.Denied as to Defendant United Produce, LLC. United Produce, LLC lacks

      knowledge or information sufficient to form a belief about the truth of the

      remaining allegations of this paragraph, and therefore denies those

      allegations. To the extent the referenced invoices and/or PACA impose any

      such obligations upon one or more of the other Defendants, those obligations

      would not extend to United Produce, LLC.

      WHEREFORE, Defendant United Produce, LLC demands a trial by jury on

all issues so triable, and respectfully requests entry ofjudgment as follows:

      1. Against the Plaintiffs and in favor of Defendant United Produce, LLC, on

         all claims asserted against that Defendant;

      2. Awarding Defendant United Produce, LLC its costs and reasonable

         attorneys fees, as may be allowed by law; and



                                          8
3. Awarding Defendant United Produce, LLC such further relief as the Court

   may find appropriate.



Respectfully submitted, this the 28^^^ day of November, 2018.

                           Stevens Martin Vaughn & Tadych,PLLC

                           /s/ K. Matthew Vaughn
                           K. Matthew Vaughn
                           N.C. State Bar No. 20177
                           1101 Haynes Street, Suite 100
                           Raleigh, NC 27604
                           Phone: 919-582-2300
                           Facsimile: 866-593-7695
                           Email: matt@smvt.com
                           Attorneys for Defendant United Produce, LLC




                                   9
                          CERTIFICATE OF SERVICE

The undersigned certifies that on the 28'^^ day of November, 2018, the foregoing
document was electronically filed with the Clerk of Court using the CM/ECF
system, which will automatically send notification of filing to the following counsel
of record:


Leslie Lane Mize
Nelson Mulhns Riley & Scarborough
LLP
Glenlake One
4140 Parklake Avenue, Suite 200
Raleigh, NC 27612
leshe.mize@nelsonmulhns.com



The undersigned also certifies that on the 28*^'^ day of November, 2018, the foregoing
document was dispatched via U.S. Mail to the following:

Juan Antonio Pacheco a/k/a Juan
Antonio CastiUo
1008 Essex Forest Drive
Gary, NC 27518-9262


      This 28<^^ day of November 2018.

                                       /s/ K. Matthew Vaughn
                                       K. Matthew Vaughn
                                       NC State Bar No. 20177
                                       STEVENS MARTIN VAUGHN & TADYCH,
                                       PLLC
                                       1101 Haynes Street, Suite 100
                                       Raleigh, NC 27604
                                       Phone: 919-582-2300
                                       Facsimile: 866-593-7695
                                       Email: matt@smvt.com




                                         10
